NO. 07-00-0511-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                       MAY 10, 2001

                           ______________________________


                           GUADALUPE ALANIZ, APPELLANT

                                              V.

                      WAYNE CROTWELL, INDIVIDUALLY AND,
                    D/B/A CROTWELL-HINSON FARMS, APPELLEE


                        _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                 NO. 14,675; HONORABLE KELLY G. MOORE, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       On April 9, 2001, appellee Wayne Crotwell filed a Notice of Bankruptcy in this

appeal. A certified copy of his Voluntary Petition in the United States Bankruptcy Court

for the Northern District of Texas was attached to the notice. The certified copy of the

petition in bankruptcy reflects that the original of the petition was filed with the bankruptcy

court clerk on March 30, 2001.
       Pursuant to TEX . R. APP . P. 8, this appeal is suspended until further order of this

court. The parties are directed to take such action as is appropriate to advise the clerk of

this court of any change in the status of appellee’s bankruptcy proceeding which would

affect the status of this appeal, including but not limited to the filing of a Motion to

Reinstate pursuant to TEX . R. APP . P. 8.3.




                                                   Per Curiam


Do not publish.




                                               2